[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (RE #136)
After hearing held on defendant's motion for summary judgment, it is hereby ORDERED:
Whether a letter written to the defendant following the named plaintiff's accident, independently of, or in combination with, a police report of the accident, is sufficient to satisfy the notice requirement of 13a-149 of the Connecticut General Statutes should be decided by the jury on the basis of the facts of the particular case. Morico v. Cox, 134 Conn. 218, 223 (1947); Zotta v. Burns,8 Conn. App. 169, 173 (1986). Since it must be demonstrated that there is no genuine issue as to any material fact before summary adjudication becomes appropriate; Wilson v. New Haven, 213 Conn. 277,279  (1989); such relief is inappropriate in the instant context.
The motion is denied.
GAFFNEY, J.